SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

315
CAF 09-02544
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


IN THE MATTER OF JAMES M. FOX,
PETITIONER-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

ELAINE H. FOX, RESPONDENT-APPELLANT.
(APPEAL NO. 1.)


SHIRLEY A. GORMAN, BROCKPORT, FOR RESPONDENT-APPELLANT.

SUSAN GRAY JONES, CANANDAIGUA, FOR PETITIONER-RESPONDENT.

M. KATHLEEN CURRAN, ATTORNEY FOR THE CHILD, CANANDAIGUA, FOR SARA F.


     Appeal from an order of the Family Court, Ontario County (William
F. Kocher, J.), entered November 23, 2009 in a proceeding pursuant to
Family Court Act article 6. The order, inter alia, granted sole legal
and physical custody of the parties’ child to petitioner.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Fox v Fox ([appeal No. 2] ___
AD3d ___ [Mar. 16, 2012).




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court